Citation Nr: 0936000	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-22 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for symptomatic, 3rd degree, bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).
The appellant served on active duty from September 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim.  
The appellant submitted a notice of disagreement with this 
denial in October 2007 and timely perfected his appeal in 
July 2008.


FINDINGS OF FACT

1.  Bilateral pes planus is manifested by a pain description 
out of proportion to the physical findings, including 
activity limitation predominantly related to pain in the feet 
with walking and standing.

2.  Bilateral pes planus is demonstrative of no more than 
moderate symptomatology.

3.  The competent medical evidence of record includes X-ray 
evidence of arthritis in the first tarsometatarsals of each 
foot.

4.  The competent medical evidence of record does not show 
that the appellant's service-connected bilateral pes planus 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for symptomatic, 3rd degree, bilateral pes planus 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).



2.  The criteria for a separate 10 percent disability rating 
for degenerative joint disease of the first tarsometatarsals 
under Diagnostic Code 5003 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.45, 4.71, 4.71a, Diagnostic Code 
5003 (2008).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for an increased 
disability rating decided herein, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to and following the initial 
adjudication of the appellant's claim, letters dated in 
August 2007 and August 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; Pelegrini II.  

The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was recently vacated by the United 
States Court of Appeals for the Federal Circuit and 
accordingly does not apply to the present claim.  See 
Vazquez-Flores v. Peake, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  Therefore, the Board finds that adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board which complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  In fact, 
in a statement received in August 2007, the appellant 
indicated that he had no further evidence to submit in 
support of his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA foot 
examination in September 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected bilateral 
pes planus since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  

The examination also involved a review of the claims file and 
a thorough examination of the appellant.  Therefore, the 
Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that his currently assigned 10 percent 
disability rating for bilateral pes planus does not 
adequately reflect the current level of his disability.

Relevant Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.1 (2008).  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  See 38 C.F.R. 
§ 4.10 (2008).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2008).  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).


The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The appellant is currently rated under Diagnostic Code 5276 
[flatfoot, acquired].  The evidence of record, specifically 
the September 2007 VA examination, indicated that the 
appellant has been diagnosed with bilateral pes planus.  The 
appellant's diagnosed foot condition corresponds precisely 
with the currently assigned Diagnostic Code.  Moreover, the 
Veteran has not suggested that another code would be more 
appropriate.  Under Diagnostic Code 5276:

A moderate disability, with weight-bearing 
over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on 
manipulation and use of the feet, will be 
rated 10 percent disabling.

A severe disability, with objective evidence 
of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on use, 
characteristic callosities, will be rated 30 
percent disabling where bilateral.

A pronounced disability (with marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by 
orthopedic shoes or appliances) will be rated 
50 percent disabling where bilateral.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

The words "moderate," "severe," "pronounced" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2008).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint may be rated under the criteria 
for limitation of motion of the affected joint.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (2008).  For the 
purpose of rating disabilities due to arthritis, the 
bilateral metatarsals are considered a group of minor joints.  
See 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Analysis

After a thorough review of the evidence of record, the Board 
finds that the evidence does not support the assignment of a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5276 for bilateral pes planus.

The appellant was afforded a VA examination in September 
2007.  At that time, the appellant reported that he suffered 
from pain, fatigability and lack of endurance while standing 
and walking.  There were no reported flare-ups of foot joint 
disease.  Regarding functional limitations on standing, the 
appellant reported that he was able to stand more than one 
hour, but less than three hours.  Regarding functional 
limitations on walking, the appellant reported that he was 
able to walk more than 1/4 of a mile but less than one mile 
total.  No assistive devices were needed.  The appellant 
indicated that he currently utilizes arch supports but had 
recently experienced increased pain in the arches with weight 
bearing.  See VA examination report, September 18, 2007.

Upon physical examination, the appellant did not endorse 
painful motion, swelling, tenderness, instability, weakness, 
hammertoes, hallux valgus or rigidus, skin or vascular foot 
abnormality, pes cavus or malunion or nonunion of the tarsal 
or metatarsal bones.  Non-weight bearing Achilles alignment 
was normal with some inward bowing upon weight bearing.  
There was no forefoot malalignment, while midfoot 
malalignment was present.  There was mild pronation.  No 
muscle atrophy or other deformity was evident.  There was no 
evidence of abnormal weight bearing of the left foot but some 
evidence of abnormal weight bearing of the right foot based 
on an unusual shoe wear pattern.  The VA examiner diagnosed 
the appellant with bilateral pes planus with no significant 
occupational effects.  The appellant's activity limitation 
was noted as predominantly related to pain in the feet with 
walking, standing and age-related activity tolerances.  Id.

X-rays taken at the time of the VA examination revealed 
demineralization of the appellant's bones.  The VA 
radiologist opined that loss of the normal arch of the feet 
raised the possibility of pes planus deformity of the feet.  
A small enthesophyte was seen at the calcaneus posteriorly at 
the left foot and vascular calcifications were present.  Mild 
arthritic changes were noted at the ankle joint and 
interphalangeal joint space narrowing was also identified.  
There was no definite evidence of fracture or dislocation; 
however, there were degenerative changes of the first 
tarsometatarsal joints bilaterally.  See VA examination x-ray 
report, September 18, 2007.

The reported objective findings do not warrant a higher 
evaluation because there was no objective evidence of marked 
deformity, indication of swelling on use, nor characteristic 
callosities.  Moreover, although the appellant described pain 
on motion, this was in part attributed to age-related 
activity tolerance.  Accordingly, the criteria for a 30 
percent disability rating under Diagnostic Code 5726 have not 
been met.

DeLuca Considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5276, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Esteban Considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board finds that the appellant should be separately 
compensated for arthritis of the first tarsometatarsal joints 
bilaterally.  Accordingly, a separate 10 percent disability 
rating may be assigned under Diagnostic Code 5003 based on X-
ray evidence of arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).  The Board additionally finds that only one 
10 percent rating may assigned, as the bilateral 
tarsometatarsals are considered a "group of minor joints".  
See 38 C.F.R. § 4.45 (2008).

Conclusion

In short, for reasons expressed above the Board has concluded 
that the appellant's bilateral pes planus does not warrant a 
disability rating in excess of 10 percent under Diagnostic 
Code 5276; however, an additional 10 percent rating under 
Diagnostic Code 5003 is warranted.
Hart Considerations

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the medical evidence of record appears to 
support the proposition that the appellant's service-
connected bilateral pes planus has not changed appreciably 
since the appellant filed his claim for an increased 
disability rating in July 2007.  There appears to have been 
no medical findings and no other evidence which would allow 
for the assignment of an increased disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire appeal 
period.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a claimant is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
bilateral pes planus and the Board has been similarly 
unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected bilateral 
pes planus.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.  In short, the evidence 
does not support the proposition that the appellant's 
bilateral pes planus presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) 
(2008).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 10 percent 
for symptomatic, 3rd degree, bilateral pes planus is denied.

Entitlement to a separate disability evaluation of 10 percent 
for degenerative joint disease of the bilateral 
tarsometatarsal joints is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


